Case 8:19-cv-00596-TPB-SPF Document 303 Filed 07/14/20 Page 1 of 1 PageID 16848


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

PATRICIA HANNAH,

               Plaintiff,

v.                                                           Case No. 8:19-cv-596-T-60SPF

ARMOR CORRECTIONAL HEALTH
SERVICES, INC., et al.,

               Defendants.
                                                /

                                              ORDER
        This cause comes before the Court upon Plaintiff’s Motion to Compel Armor to Produce

Responsive Emails (Doc. 239). Defendant Armor filed a Response thereto (Doc. 248). The Court

held a hearing on the motion on July 14, 2020. Upon consideration and for the reasons stated at

the hearing, it is hereby ORDERED:

        Plaintiff’s Motion to Compel Armor to Produce Responsive Emails (Doc. 239) is

        GRANTED. Defendant Armor shall produce responsive emails, within the parameters

        discussed at the hearing, within 14 days of the date of this Order. Likewise, Defendant

        Armor shall produce a privilege log, as needed, within 14 days of the date of this Order.

     ORDERED in Tampa, Florida, July 14, 2020.
